Title: To Thomas Jefferson from Madame de Bréhan, 11 May 1790
From: Bréhan, Marquise de
To: Jefferson, Thomas



Paris ce 11 Mai 1790

Permettez vous, Monsieur, que je me rappèle à votre souvenir, et que je vous fasse mon compliment sur la place que vous avez consenti à occuper dans votre pays, qui presentement est bien preferable à habiter que le notre; pour moi, je me desole d’être obligée d’y rester, et je regrette sincerement l’Amerique malgré les petits chagrins que j’y ai eprouvé dans les commencements, et le peu de justice que l’on m’a rendu pendant quelque tems. Il est d’ailleurs naturel d’avoir de la peine à se faire à un pays, et à des usages tout differens des siens, mais, sur la fin, j’étais faite à tout, je me plaisois beaucoup à Newyork, ou quelques personnes me marquoient de l’interest, et j’en suis partie avec un très sincere regret.
Voulez vous bien, Monsieur, me rappeler au souvenir de notre ami Mr. Madison? Puisque vous ne devez pas revenir dans cette malheureuse France, je fais des voeux pour que ce soit lui qui vous succede dans la place que vous y occupiez. Peut être ne lui fais-je pas ma cour en le desirant dans un si barbare pays, mais en formant ce souhait je me plais à penser que peut être notre Nation finira par rendre justice à ceux qui nous ont plongés dans le malheur et l’anarchie et que le calme enfin nous sera rendu. Jusqu’apresent, les  massacres et les plus grandes horreurs continuent, les ames honnetes sont dechirées, les ames atroces triomphent des maux qu’ils ont causés. Votre pays, bien plus sage, s’est tiré de l’anarchie, quand on y plonge le nôtre. Faites des voeux, Monsieur, pour que la paix nous soit rendue, et conservez moi votre amitié et votre interest.
